Title: To James Madison from James Monroe, 31 August 1816
From: Monroe, James
To: Madison, James



Dear Sir
Albemarle Augt. 31. 1816

Owing to some accident I did not receive your letter of the 28. untill after Mr. Rush left me, which I much regret, as it deprivd me of the opportunity, of conferring with him, on the answers to be given to those of the French & Russian ministers, which accompanied it.  I am astonished at the contents of both, as they put us to trials, which, if either of them had good sense or moderation would be avoided.  The demand of Mr Hyde, if complied with, would put an end to the independence of this govt., & that of Mr Daschkoff, would have nearly the same effect.  I shall prepare answers without delay and send them to you.  My health is still delicate.  My long detention at Washington, fixed in me the seeds of a bilious complaint, which are not yet eradicated, tho I am gradually getting rid of them.  If I could be free from this kind of persecution, from these little men, who make great affairs out of trifles, and be at liberty to busy myself in my private affairs only, & take the exercise incident thereto, I think I shod. soon be well.  I hope that Europe will soon be in a state, if she is not now, to engage every power in so close a grapple, each with some other, as to occupy their whole force, resources, & attention.  This would give to us, at once, our just importance, with each.  We appear to have it at this time, with England; and Mr Harris’s last letters give cause to hope that we shall soon have it with Russia.  With the Bourbons, there is no reasoning by any just standard.  Their stupidity & folly are extreme  Their pride & not thier reason dictates their course which necessity alone can check.  Mr Hyde, as you justly observe, seems to indulge a hope, that he will mask the degradation of those whom he represents, by the renown he seeks at our expence.  With affectionate regard

James Monroe


I presume there will be no call, in relation to the literary institution, contemplated by Mr. Jefferson.  I shall dine with him to morrow & write you respecting it, again in the evening; the cause is imputable to the failure of the proposed arrangment in the Executive.

